
	

113 S1323 IS: Protecting Our Youth from Dangerous Synthetic Drugs Act of 2013
U.S. Senate
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1323
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2013
			Mrs. Feinstein (for
			 herself, Ms. Klobuchar,
			 Mr. Manchin, and
			 Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To address the continued threat posed by dangerous
		  synthetic drugs by amending the Controlled Substances Act relating to
		  controlled substance analogues.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protecting Our Youth from
			 Dangerous Synthetic Drugs Act of 2013.
		2.Enforcement
			(a)In
			 generalThe Controlled
			 Substances Act (21 U.S.C. 801 et seq.) is amended—
				(1)in section
			 102(32), by striking subparagraph (A) and inserting the following:
					
						(A)Except as provided in subparagraph
				(C), the term controlled substance analogue means—
							(i)a substance whose chemical
				structure is substantially similar to the chemical structure of a controlled
				substance in schedule I or II—
								(I)which has a stimulant, depressant, or
				hallucinogenic effect on the central nervous system that is substantially
				similar to or greater than the stimulant, depressant, or hallucinogenic effect
				on the central nervous system of a controlled substance in schedule I or II;
				or
								(II)with respect to a particular person,
				which such person represents or intends to have a stimulant, depressant, or
				hallucinogenic effect on the central nervous system that is substantially
				similar to or greater than the stimulant, depressant, or hallucinogenic effect
				on the central nervous system of a controlled substance in schedule I or II;
				or
								(ii)a substance designated as a
				controlled substance analogue by the Controlled Substance Analogue Committee in
				accordance with section 201(i).
							;
				and
				(2)in section 201,
			 by adding at the end the following:
					
						(i)(1)The Attorney General,
				in consultation with the Secretary of Health and Human Services, shall
				establish an interagency committee, to be known as the Controlled Substance
				Analogue Committee (referred to in this subsection as the
				Committee).
							(2)The Committee shall be—
								(A)headed by the Administrator of the
				Drug Enforcement Administration; and
								(B)comprised of scientific experts in the
				fields of chemistry and pharmacology from—
									(i)the Drug Enforcement
				Administration;
									(ii)the National Institute on Drug
				Abuse;
									(iii)the Centers for Disease Control
				and Prevention; and
									(iv)any other Federal agency
				determined by the Attorney General, in consultation with the Secretary of
				Health and Human Services, to be appropriate.
									(3)(A)The Committee shall
				convene, on an as needed basis, to establish and maintain a list of controlled
				substance analogues.
								(B)A substance may be designated as a
				controlled substance analogue by the Committee under this subsection if the
				substance is determined by the Committee to be similar to a schedule I or II
				controlled substance in either its chemical structure or its predictive effect
				on the body, in such a manner as to make it likely that the substance will, or
				can be reasonably expected to have a potential for abuse.
								(C)Evidence of human consumption by an
				individual or the public at large is not necessary before a substance may be
				designated as a controlled substance analogue under this subsection.
								(D)The Attorney General shall, through
				rulemaking, establish procedures of operation for the Committee.
								(4)(A)Not later than 30 days
				before each meeting of the Committee, the Attorney General shall submit to the
				Secretary of Health and Human Services a notice of the meeting of the
				Committee, which shall include—
									(i)a list of the substances to be
				considered by the Committee during the meeting for designation as a controlled
				substance analogue; and
									(ii)a request for the Secretary of Health
				and Human Services to make a determination of whether an exemption or approval
				for each substance listed under clause (i) is in effect under section 505 of
				the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355).
									(B)Not later than 30 days after the date
				on which the Secretary of Health and Human Services receives notice under
				subparagraph (A), the Secretary shall submit to the Attorney General a written
				response to the request described under subparagraph (A)(ii). The Committee
				shall consider the response submitted by the Secretary of Health and Human
				Services in determining whether to designate a substance considered by the
				Committee at the meeting as a controlled substance analogue.
								(5)(A)The Attorney General
				shall publish in the Federal Register any designation made by the Committee
				under this subsection.
								(B)The Administrator of the Drug
				Enforcement Administration shall publish, on the website of the Drug
				Enforcement Administration, a description of each designation made by the
				Committee under this subsection, which shall include—
									(i)the chemical and common name of the
				controlled substance analogue;
									(ii)the effective date of the
				determination, as described in paragraph (6)(A); and
									(iii)any schedule I or II controlled
				substance that the Committee has determined a substance is an analogue
				of.
									(6)A designation made by the Committee
				under this subsection shall take effect on the date that is 30 days after the
				date on which the designation is published in the Federal Register under
				paragraph (5)(A).
							(7)If a substance designated as a
				controlled substance analogue by the Committee under this section is
				subsequently scheduled through a rulemaking proceeding under subsection (a),
				(d), or (h), the substance shall be automatically removed from the controlled
				substance analogue list.
							(8)If a defendant challenges the
				designation of a controlled substance analogue made by the Committee under this
				subsection the issue shall be considered a question of
				law.
							.
				(b)FundingSection
			 111(b)(2)(B) of Public Law 102–395 (21 U.S.C. 886a(2)(B)) is amended by
			 inserting controlled substance analogues, after
			 substances,.
			3.Importation of
			 controlled substance analoguesSection 1002 of the Controlled Substances
			 Import and Export Act (21 U.S.C. 952) is amended—
			(1)by redesignating
			 subsections (c) through (e) as subsections (d) through (f), respectively;
			 and
			(2)by inserting
			 after subsection (b) the following:
				
					(c)It shall be
				unlawful to import into the customs territory of the United States from any
				place outside thereof (but within the United States), or to import into the
				United States from any place outside thereof, any controlled substance analogue
				designated pursuant to section 201(i) of the Controlled Substances Act (21
				U.S.C. 811(i)) unless the controlled substance analogue is imported pursuant to
				such notification or declaration as the Attorney General may by regulation
				prescribe.
					.
			4.Directive to
			 Sentencing Commission
			(a)In
			 generalPursuant to its authority under section 994 of title 28,
			 United States Code, the United States Sentencing Commission shall review and,
			 if appropriate, amend the Federal sentencing guidelines and policy statements
			 to ensure the guidelines and policy statements provide adequate penalties for
			 any offense involving the unlawful manufacturing, importing, exporting, or
			 trafficking of controlled substance analogues under part D of the Controlled
			 Substances Act (21 U.S.C. 841 et seq.) or part A of the Controlled Substances
			 Import and Export Act (21 U.S.C. 951 et seq.) and similar offenses, including
			 unlawful possession, possession with intent to commit any of the foregoing
			 offenses, and attempt and conspiracy to commit any of the foregoing
			 offenses.
			(b)Commission
			 dutiesIn carrying out this section, the Sentencing Commission
			 shall—
				(1)ensure that the
			 sentences, guidelines, and policy statements relating to offenders convicted of
			 these offenses are appropriately severe and reasonably consistent with other
			 relevant directives and other Federal sentencing guidelines and policy
			 statements;
				(2)make any
			 necessary conforming changes to the Federal sentencing guidelines; and
				(3)assure that the
			 guidelines adequately meet the purposes of sentencing as set forth in section
			 3553(a)(2) of title 18, United States Code.
				
